Per Curiam.
is contended by respondent that the decision of the court, on the former appeal (61 Cal. 88), that there is a sufficient description of land in the tax deed on which plaintiff and respondent relies, is a conclusive determination of the validity of the deed (so far as this action is concerned), and is “the law of the case”; that as a consequence defendant could not avail himself of any objection to the deed at the second trial which he had failed to take at the first trial.
It does not appear, either from the report of the decision on the first appeal, or from the transcript now before us, that the objections to the deed taken at the second were in fact taken at the first trial. The only question upon which the former *456decision is the “law of the case” is the question made at the .first trial, to wit: that the tax deed contained no sufficient description of any lands.
The tax deed does not recite the recital in the certificate of sale with reference to the time when the purchaser would be entitled to a deed. The deed is, therefore, void, (Grimm v. O’Connell, 54 Cal. 522; Hubbell v. Campbell, 56 Cal. 527.)
Judgment and order reversed.